Case 4:21-cv-00088-JFH-CDL Document 1 Filed in USDC ND/OK on 02/26/21 Page 1 of 7



                              UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OKLAHOMA


  [1] GARY HOLLINGSHED,                                  )
  [2] TARA HOLLINGSHED,                                  )
  [3] N.H. BY AND THROUGH GARY                           )
  and TARA HOLLINGSHED                                   )
                                                         )
                                                         )
                                  Plaintiffs,            )
  vs.                                                    )       Case No.-4:21-cv-00088-JFH-CDL
                                                                              -
                                                                              ---
                                                         )
 [1] NOWATA PUBLIC SCHOOLS,                              )
 [2] BOARD OF EDUCATION OF                               )
 INDEPENDENT SCHOOL DISTRICT #40                         )
 [3] Chris Tanner, Superintendent                        )       Jury Trial Demanded
 [4] Tracy Mitchell, Clerk, and                          )
 [5] Robert Gregston, SPED Director                      )
                                                         )
                                  Defendants.            )


                                                COMPLAINT

           COMES NOW the Plaintiffs, Gary Hollingshed and Tara Hollingshed, individually and

  for and on behalf of their son, N.H., a minor, and for their cause of action and against Nowata

  Public Schools and the Board of Education of Independent School District #40, Chris Tanner,

  Tracy Mitchell, and Robert Gregston allege and state as follows:



                                    JURISDICTION AND VENUE

        1. This Court has jurisdiction over the federal claims of this action and in conformity with 28

  U.S.C. §§ 1331 and 1343(a). This Court has jurisdiction over the claims arising under the laws of

  the State of Oklahoma in conformity with 28 U.S.C. § 1367.




                                                     1
Case 4:21-cv-00088-JFH-CDL Document 1 Filed in USDC ND/OK on 02/26/21 Page 2 of 7
Case 4:21-cv-00088-JFH-CDL Document 1 Filed in USDC ND/OK on 02/26/21 Page 3 of 7
Case 4:21-cv-00088-JFH-CDL Document 1 Filed in USDC ND/OK on 02/26/21 Page 4 of 7
Case 4:21-cv-00088-JFH-CDL Document 1 Filed in USDC ND/OK on 02/26/21 Page 5 of 7
Case 4:21-cv-00088-JFH-CDL Document 1 Filed in USDC ND/OK on 02/26/21 Page 6 of 7
Case 4:21-cv-00088-JFH-CDL Document 1 Filed in USDC ND/OK on 02/26/21 Page 7 of 7
